Title: John Quincy Adams to John Adams, 12 May 1783
From: Adams, John Quincy
To: Adams, John



Honoured Sir
Hague May 12th. 1783

The fair ended last Saturday, and yesterday I began to translate Suetone’s life of Caligula; Mr. Dumas who is so good as to direct my studies, says you chose I should translate Suetone. I shall begin upon the Greek Testament directly.
The 4th. of this Month a vessel from Philadelphia arrived in the Texel, and last saturday Mr. Dumas receiv’d two large packets one of which he forwards this day. T’is said here that the preliminary articles between Great-Britain and this Republick are about to be signed, and that the Definitive Treaty will soon be finished; if so I hope you will soon be here.

I am, Sir your dutiful Son.
J. Q. Adams


Please to present my respects to Messrs. Storer and Thaxter.

